Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,714,661 and in view of Ajima et al. 2008/0262316.
For claim 1, (= ‘661 claim 1 + claim 12 + Ajima) Patent ‘661 discloses a light source (claim 1: “light-emitting apparatus”) comprising: 
a solid-state light source (claim 1: “a solid-state light source”); 
a wavelength convertor (claim 1: “a wavelength convertor”); 
Patent ‘661 does not disclose an optical fiber.  Ajima teaches embodiments of a similar light source both with and without an optical fiber (fig 1 shows optical fiber 30 while fig 3 shows a light source can be configured without an optical fiber.  It is clear from this teaching that an optical fiber in this context is not a novel contribution over the prior art and in fact the optical fiber is a well-known method to merely direct illumination as no previously unsolved special technical hurdle or problem is overcome to include one.  Fig 10 shows an additional alternative embodiment where the phosphor is before the fiber).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ajima into the invention of Patent ‘661 in order to configure an optical fiber because it helps to direct and control the output of illumination.
Patent ‘661 further discloses wherein the solid-state light source is configured to emit first light (claim 1: “wherein the solid-state light source is configured to emit first light”), the first light including blue light with a peak wavelength in a range of 
Claims 1, 2, 6-19, 23, 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,714,661 and in view of Ajima et al. 2008/0262316 and Ito 2009/0167149.  
For claim 1 (= ‘661 claim 1 + Ajima + Ito; this rejection is identical to the rejection with claim 12 of Patent ‘661 above, except for paragraph i. below which replaces ‘661 claim 12 with Ito to teach the blue light) Patent ‘661 discloses a light source (claim 1: “light-emitting apparatus”) comprising: 
a solid-state light source (claim 1: “a solid-state light source”); 
a wavelength convertor (claim 1: “a wavelength convertor”); 
Patent ‘661 does not disclose an optical fiber.  Ajima teaches embodiments of a similar light source both with and without an optical fiber (fig 1 shows optical fiber 30 while fig 3 shows a light source can be configured without an optical fiber.  It is 
Patent ‘661 further discloses wherein the solid-state light source is configured to emit first light (claim 1: “wherein the solid-state light source is configured to emit first light”).
(This paragraph of the rejection differs from the rejection provided using claim 12 of Patent ‘661 above) Claim 1 of Patent ‘661 does not disclose “the first light including blue light with a peak wavelength in a range of 430 to 470 nm, inclusive”.  Ito teaches a light source for an endoscope with a blue light (first semiconductor laser 22A, [0033]) in the context of generating white light using a phosphor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ito into the invention of Patent ‘661 in order to configure the device with a blue light as claimed because it provides bright illumination light more efficiently as motivated by Ito [0041].
Patent ‘661 further discloses green light with a peak wavelength in a range of 480 to 550 nm, inclusive (claim 1: “the first light including green light with a peak wavelength in a range of 480 to 550nm, inclusive”), the wavelength convertor is disposed on a light output side or a light incident side of the optical fiber (Ajima modified Patent ‘661 as above) and contains a red phosphor, the red phosphor includes Ce as a luminescent center, and is configured to be excited by at least part of the green light to emit second light, the second light has a spectrum with a peak 
For claim 2, modified Patent ‘661 and claim 2 discloses the claim.
For claim 6, modified Patent ‘661 and claim 3 discloses the claim.
For claim 7, modified Patent ‘661 and claim 13 discloses the claim.
For claim 8, modified Patent ‘661 and claim 1 discloses the claim.
For claim 9, modified Patent ‘661 and claim 5 discloses the claim.
For claim 10, the same analysis for claim 1 applies herein (applying Patent ‘661 claim 17 with Ajima and Ito), the only difference is that the “red phosphor contains an oxide as a host material” instead of a nitride or oxynitride.  Patent ‘661, claim 17 discloses “the red phosphor contains an oxide as a host material”.
For claim 11, modified Patent ‘661 and claim 6 discloses the claim.
For claim 12, modified Patent ‘661 and claim 7 discloses the claim.
For claim 13, modified Patent ‘661 and claim 8 discloses the claim.
For claim 14, modified Patent ‘661 and claim 9 discloses the claim.
For claim 15, modified Patent ‘661 and claim 10 discloses the claim.
For claim 16, modified Patent ‘661 and claim 11 discloses the claim.
For claim 19, modified Patent ‘661 discloses the fiber light source according to Claim 1, wherein the wavelength convertor is disposed on the light output side of the optical fiber and receives the first light from the solid-state light source through the optical fiber (Ajima: fig 1).
For claim 23, modified Patent ‘661 and claim 14 discloses the claim.
For claim 24, modified Patent ‘661 and claim 15 discloses the claim.
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the Double Patenting Rejection is not persuasive.  Applicant provides no support for the assertion that the amendment made to the claims overcome the double patenting rejection.  Additionally, the extent of the amendment was to add “maximum” in the following claim limitation: “the second light has a spectrum with a maximum peak wavelength in a range of 600 to 700 nm, inclusive…”.  Patent No. 10,714,661 contains the same exact phrase.  As such, Applicant has amended the application to be more alike with Patent No. 10,714,661 and makes a stronger case in fact for the double patenting rejection, let alone overcoming it.
Applicant’s arguments with respect to the prior art rejection is found persuasive and the prior art rejection has been withdrawn.
Allowable Subject Matter
Claims 1-24 are allowable over prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p; Sa 10a-2p (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795